Reason for Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing made 11/20/2020.
The allowed claims are 1-8.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is: 
Claim 1
target room-temperature setting units, per par. 17 is a remote controller that allows a user to set a desired room temperature.
a required-capacity calculation unit, electric expansion-valve total opening degree output unit, an electric expansion-valve total opening degree output unit, an evaluation function derivation unit, an equality constraint derivation unit, an electric expansion-valve opening degree upper/lower limit calculation unit, an inequality constraint derivation unit, and an optimization problem calculation unit are all part of the controller.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The following is an examiner’s statement of reasons for allowance:
Regarding the independent claims, the closest prior art of record is US 2018/0372379 to Kamitani, US 2016/0297283 to Sakamoto, US 2013/0055751 to Inaba, and US 2013/0261809 to Morrow.
Kamitani teaches an air-conditioning apparatus comprising: 
room temperature sensors configured to detect room temperatures of respective rooms (59a, 59b, Fig. 1);
target room-temperature setting units (50a, 50b) configured to set target room temperature of the respective rooms.
a compressor (22) configured to cause refrigerant to sequentially circulate through an outdoor heat exchanger (24), electric expansion valves (51a, 51b), and indoor heat exchangers (52a, 52b); 
and a controller (20). 
Sakamoto teaches a similar type of system with a variable displacement type compressor.
Inaba teaches, the controller configured to measure an opening degree of each of the electric expansion valves, the controller including an electric expansion-valve total opening degree output unit configured to output a total opening degree of the electric expansion valves, each of which is connected to an associated one of the indoor heat exchangers, and an electric expansion-valve opening degree upper/lower limit calculation unit configured to calculate an upper limit and a lower limit of each of the opening degrees, and  (par. 175-183). 
Morrow teaches,
The controller having a required-capacity calculation unit configured to calculate each of required capacities for the respective rooms using a value that is obtained by integrating a deviation of an associated one of the room temperatures from an associated one of the target room temperatures. (par. 55, 84).
The art of record does not teach,
a temporary electric expansion-valve opening degree calculation unit configured to calculate each of temporary opening degrees of the electric expansion valves for the respective rooms, using an associated one of the required capacities and the total opening degree, 
an evaluation function derivation unit configured to obtain a distance function with an associated one of the temporary opening degrees of the electric expansion valves, as an evaluation function, using an associated one of the opening degrees of the electric expansion valves as a variable, 
an equality constraint derivation unit configured to obtain equality constraints to equalize the sum of the opening degrees that is a variable to the total opening degree,
an inequality constraint derivation unit configured to obtain inequality constraints in which each of the opening degrees meets falls within a range of the upper limit to the lower limit, and 
an optimization problem calculation unit configured to calculate each of the opening degrees by solving an optimization problem from the evaluation function, the equality constraints, and the inequality constraints.  
Since the prior art of record does not teach all of the limitations of the independent claims, such claims are allowable as are the claims depending therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763